Citation Nr: 0522600	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  99-12 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for amebiasis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1955 to November 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998  rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico which continued a non-compensable evaluation for 
the veteran's service-connected amebiasis.  

A statement from the veteran, received in September 2003 
could be construed as a claim of service connection for a 
disability of the digestive system.  That matter has not been 
developed for appellate review and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran served on active duty from November 1955 to 
November 1961.  

2.  In September 2003, prior to promulgation of a decision in 
the appeal, the Board received notification from the veteran 
of a request for withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  In a September 
2003 statement, the veteran indicated that "I am not 
alleging an increased rating for amebiasis...."  That is the 
only issue currently developed for appellate review.  The 
appellant, has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


